Motion Granted; Petition for
Writ of Mandamus Dismissed and Memorandum Opinion filed April 28, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00328-CV
____________
 
IN RE ANISHYA ANNA TIEDEMANN, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
County Court at Law No. 3
Galveston County, Texas
Trial Court Cause No. 11FD0273
 
 
 

M E M O R
A N D U M  O P I N I O N
            On April 15, 2011, relator, Anishya Anna Tiedemann, filed a
petition for writ of mandamus in this Court.  See Tex. Gov’t Code Ann
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.1.  On April 18,
2011, relator filed a motion to dismiss her petition.      
The motion is granted and the petition for writ of mandamus
is ordered dismissed.




                                                                        PER
CURIAM
 
Panel
consists of Justices Anderson, Brown, and Christopher.